MADDOX, Justice.
This is an action to quiet title to a parcel of land in the City of Mobile.
Plaintiff, Carlos LaGrave, filed his complaint to quiet title. He claimed title was vested in him because of adverse possession and by purchase of the land from the State Land Commissioner in 1941. He assessed the land and paid the taxes thereon. Lillian Westphal filed her answer and cross-complaint, in which she denied LaGrave had been in adverse possession of the land for *338more than 20 years, or under color of title for more than 10 years. On the other hand, she claimed title by virtue of a deed from her father in 1931, which she said was lost and never recorded. She also claimed that she went into actual possession of the disputed parcel in the late 1930’s, fenced it, kept horses on it, and put up “No Trespassing” signs.
After hearing the evidence, the trial court quieted title in LaGrave. Westphal appeals.
Westphal’s main argument here is that the court’s judgment is contrary to the great weight of the evidence and is plainly and palpably wrong.
We have read the evidence and it is hopelessly conflicting, but there is substantial evidence, if believed, to support the findings made by the trial judge. In view of the presumption accorded his findings, we cannot say they are clearly and palpably wrong.
AFFIRMED.
HEFLIN, C. J., and JONES, SHORES and BEATTY, JJ., concur.